Citation Nr: 0715228	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  99-17 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of September 2004 and April 
2006.  This matter was originally on appeal from a December 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in April 2004; a 
transcript is of record. 

The veteran is currently service-connected for residuals of a 
right knee injury and osteoarthritis of the right knee.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  The competent medical evidence shows that the veteran's 
low back disability is marked by forward flexion limited to 
20 degrees and lateral flexion to 10 degrees; radiographic 
evidence shows degenerative changes of the lumbosacral spine.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
service-connected low back disability have been approximated.  
38 U.S.C.A. §§ 1155, 5107, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59 
(2006); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in May 2006, the 
Appeals Management Center (AMC) advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  The AMC advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The AMC 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.   

In the May 2006 correspondence, the AMC also informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The AMC 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the AMC has satisfied the requirements of Dingess/Hartman.  
By issuing fully compliant notice, the AMC has satisfied the 
Board's April 2006 remand.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  The 
veteran was provided with VA examinations for his spine 
disability in May 2000, August 2003, December 2004, and 
October 2005.  The report of the October 2005 VA examination 
indicates that that examination satisfied the Board's 
September 2004 remand.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Evidence

In a report of a VA spine examination, dated in October 1998, 
Dr. J.S. reported the following.  Range of motion was found 
to be to 75 degrees on flexion and to 10 degrees on 
extension.  Side bending was essentially unremarkable.  The 
veteran could stand on heels and toes and reflexes appeared 
to be present.  There was no demonstrable marked atrophy or 
weakness.  Straight leg raising was essentially unremarkable 
bilaterally.  There was just some tenderness and spasm in the 
lower back.  The doctor's impression was a chronic 
lumbosacral strain sprain and that the veteran's knee 
condition was probably a contributing factor.

In a report of a VA general medical examination, dated in May 
2000, Dr. J.P. stated that x-rays showed spondylolysis of L5 
with spondylolisthesis of L5 on S1, degenerative disc disease 
of L5-S1, and osteopenia.  On examination, forward flexion 
was to 40 degrees, normal being 95 degrees; extension was to 
5 degrees, normal being 35 degrees; lateral flexion 
bilaterally was to 10 degrees, normal being 40 degrees; 
lateral rotation was to 5 degrees bilaterally; normal being 
35 degrees.  Straight-leg raising was negative bilaterally 
and reflexes were 2+ and equal bilaterally.

A report of a VA general medical examination, dated in 
September 2001, showed that the following range of motion 
findings of the lumbar spine were recorded on physical 
examination.  Forward flexion was to 30 degrees, normal was 
95 degrees.  Extension backwards was 5 degrees, normal was 35 
degrees.  Lateral flexion bilaterally was 10 degrees, normal 
was to 40 degrees.  Rotation bilaterally was 5 degrees, 
normal was 35 degrees.  Straight leg raising was negative 
bilaterally and reflexes were 2+ and equal.  
 
In a VA spine examination report, dated in August 2003, Dr. 
W.D. reported the following.  On examination, the veteran had 
tenderness in the lower back and the left sacroiliac area.  
The veteran could flex his lower back to 75 degrees and 
extend to zero degrees.  The veteran had no evidence of 
intervertebral disc syndrome.  The veteran had no have fixed 
deformity, except that he had trouble extending the right 
knee to zero degrees.  

X-rays showed no gross evidence of acute fracture and the 
vertebral heights were grossly maintained.  Disc space at L5-
S1 was somewhat decreased, probably representing early stages 
of degenerative disc disease.  

Dr. W.D. summarized that the veteran had chronic right knee 
pain status post 2 surgeries.  The veteran also had chronic 
left knee pain.  In the low back the veteran had degenerative 
joint disease and spondylolysis of L4-L5 on x-ray.  Regarding 
both the service-connected right knee and lumbar spine 
disabilities, Dr. W.D. stated that these conditions would 
prevent the veteran from performing physical labor on a 
consistent basis.  For employment not requiring physical 
labor, the veteran's spine and right knee disabilities would 
not limit his ability to acquire substantially gainful 
employment.  

At the veteran's videoconference in April 2004, he described 
the difficulties presented by his back disability.  The 
veteran stated that he could not bend or stand or sit for 
very long.  Regarding the pain, the veteran said that it 
radiated down his legs and made his toes tingle.  The veteran 
stated that he had had a shooting pain down his left leg 
since 1981.  The veteran also claimed that occasionally his 
left foot "plopped down," which caused him to fall on two 
occasions in the past year. 
The veteran stated that he could only sleep 3-5 hours each 
night and was unable to find a comfortable position without 
waking up repeatedly because of pain.  The veteran reported 
taking codeine daily.  

In a VA neurology examination report, dated in December 2004, 
Dr. R.N. stated that the veteran had touch and vibration 
sensation in the upper and lower extremities.  Reflexes in 
the knees were 2+ and in the ankle 1+.  The veteran had no 
tenderness of the thoracic or lumbar spine.  Forward bending 
(flexion) was to 20 degrees, resulting in pain.  X-rays of 
the lumbosacral spine from May 2004 were reported to reveal 
Grade I anterolisthesis of L5 on S1, diffuse osteopenia, 
facet hypertrophy from L2 through S1 and degenerative disc 
disease of L5-S1 disc.  The findings were unchanged from 
August 2003.  

Dr. R.N. concluded that the degenerative disc disease, 
anterolisthesis, and facet hypertrophy appeared to be 
limiting the lumbar flexion and put the veteran's daily 
activities in significant pain.  Given the veteran's chronic 
history of right knee joint problems, multiple surgeries, and 
altered gait, it was quite possible the changes noticed on x-
ray films and his clinical symptoms and signs were at least 
partly related to his service-connected right knee joint 
problems.  

In a VA spine examination report, dated in October 2005, Dr. 
J.H. stated that the veteran had no true numbness in the 
lower extremities, but that he described paresthesia in the 
left great toe and on the dorsum of the left foot of many 
years' duration.  The veteran reported falling that was 
related to his knee.  

Dr. J.H. reported there was no evidence of muscle spasm.  
Pain on motion was characterized as mild.  Flexion of the 
thoracolumbar spine was from zero to 70 degrees with pain 
beginning at 65 degrees.  Extension was from zero to 20 
degrees with pain at 15 degrees.  Left and right lateral 
flexion was from zero to 30 degrees, left lateral rotation 
was from zero to 25 degrees and right lateral rotation was 
from zero to 30 degrees.  On repetitive motion, flexion was 
decreased from 70 to 65 degrees due to pain.  Left lateral 
flexion was decreased from 30 to 25 degrees due to pain.  

Sensory examination showed the left lower extremity to be 
impaired when tested with vibration and pin prick.  Light 
touch and position sense testing were normal.  In the right 
lower extremities, sensory examination was normal.  Dr. J.H. 
reported that the impairment in the left lower extremity was 
in the dorsum of the left foot proximal to the large toe and 
involving the large toe, S1 nerve distribution.  Detailed 
reflex testing was normal in both the upper and lower 
extremities.  

Dr. J.H. reported that x-rays taken in October 2005 showed no 
significant interval change when compared with a prior study, 
dated in May 2004.  No acute fracture was demonstrated.  
Diffuse osteopenia was noted.  Dr. J.H. also noted grade I 
anterolisthesis of L5-S1 secondary to bilateral pars defects, 
which was a congenital defect.  Degenerative changes were 
noted involving the facet joints L2 through S1 bilaterally 
and the L5-S1 intervertebral disc space.  

Dr. J.H. estimated that pain would limit functional ability 
during flare-ups at 25 percent.  Dr. J.H. stated that the 
back disability affected the veteran's ability to mow the 
lawn, but stated there was only a mild effect on shopping and 
exercise, and no effect on recreation, traveling, feeding, 
bathing, dressing, toileting, and grooming.  

Dr. J.H. also noted a "major" back injury the veteran 
suffered while working in a civilian position in June 1979 
and that the claims file included no documentation of a back 
injury prior to that, including while in the military.  
Instead, Dr. J.H. noted, the veteran only claimed his back 
disability was secondary to his service-connected knee 
disability.  

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7 (2006).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).  

The veteran filed the increased rating claim in September 
1998.  During the course of this appeal, the regulations 
controlling low back disabilities were amended, effective 
September 26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004-2005)).  These changes affected all 
spine disabilities with the exception of intervertebral disc 
syndrome, which had previously been amended in August 2002, 
and effective September 23, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  

When the regulations concerning entitlement to an increased 
rating have changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The SSOC dated in January 2004 shows 
that the RO considered the veteran's low back disability 
under the old and new rating criteria.  

The veteran's service-connected low back disability is 
currently rated as a lumbosacral strain, pursuant to 
Diagnostic Code 5295 of the old criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  The veteran is assigned a 20 
percent rating under that code.  

Under the rating criteria in effect prior to September 26, 
2003, a higher rating of 40 percent is warranted for severe 
lumbosacral strain with listing of the whole spine opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  A 40 percent rating is the highest 
available under Diagnostic Code 5295.  Id.  

The Board finds that the criteria for a 40 percent rating for 
"severe" lumbosacral strain have been approximated and that 
resolving all doubt in favor of the veteran requires that an 
increased rating be granted.  38 C.F.R. § 4.3, 4.7 (2006).

The clinical findings reported in the VA examination reports 
do not show that the veteran's low back disability is 
productive of listing of the whole spine to the opposite side 
or a positive Goldthwaite's sign.  The medical evidence does 
show, however, that the veteran's low back disability has 
resulted in loss of motion.  For example, forward bending has 
been shown to be limited to 20 and 30 degrees at times, and 
lateral flexion to be limited to 10 degrees.  For comparison 
purposes, the amended regulations define normal flexion of 
the thoracolumbar spine to be from zero to 90 degrees and 
left and right lateral flexion to be from zero to 30 degrees.  
38 C.F.R. § 4.71a, Note (2) (2006).  The ranges shown on 
examination demonstrate "marked" limitation of forward 
bending and loss of lateral motion.  Moreover, these values 
are diminished somewhat when the effects of pain on motion 
and functional loss are taken into consideration..  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1995).  

Additionally, radiographic evidence also note abnormalities 
such as diffuse osteopenia and degenerative changes involving 
facet joints and intervertebral disc spaces.  Although all of 
the ratings criteria for "severe" lumbosacral strain may 
not have been met in its entirety, the Board recognizes that 
the criteria need only be approximated.  38 C.F.R. § 4.3 
(2006).  For these reasons, and based on the evidence as a 
whole, the Board finds that a 40 percent rating for severe 
lumbosacral strain under the old criteria should be granted 
for the entire period of this appeal.  

In finding that a 40 percent rating is warranted, the Board 
declines to grant a rating higher than that under either the 
old or the new criteria.  Specifically, the medical evidence 
is negative for evidence of a fracture or ankylosis of the 
spine.  Thus, higher ratings under Diagnostic Codes 5285, 
5286, and 5289 are not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289 (2003).

The Board also declines to grant a 60 percent rating for 
intervertebral disc syndrome.  Under the criteria in effect 
prior to September 23, 2002, Diagnostic Code 5293 provides 
for a 60 percent rating for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002). 

Here, while an examination report showed impairment in the 
left lower extremity based on sensory examination, reflex 
testing was reported to be normal.  The medical evidence was 
also negative for findings of demonstrable muscle spasm.  
Considering that Dr. J.H. estimated that the veteran's 
disability would have only a mild effect on certain 
activities and no effect on others, it is not shown that the 
veteran's disability is characterized by such severe 
neurological deficits as to warranted a 60 percent rating for 
"pronounced" intervertebral disc syndrome.    

The Board now considers the amended criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
and for all other spine disabilities, effective September 26, 
2003, to determine whether a rating in excess of 40 percent 
is warranted under any of them. 

Under the new criteria, intervertebral disc syndrome is to be 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (6) (2006).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is found in Diagnostic Code 5243.  
Under that code, if there are incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  

Note (1) provides that for purposes of evaluation under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  

Note (2) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Disease and Injuries of the 
Spine, whichever methods results in a higher evaluation for 
that segment.  Id.  

Under the new criteria, all disabilities of the thoracolumbar 
spine are to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine (unless intervertebral 
disc syndrome is rated based on incapacitating episodes).  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  
Under General Rating Formula, a 50 percent rating requires 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, (2006).  

Under the amended schedule, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2006).        

The evidence fails to show that a higher rating is warranted 
for the veteran's service-connected low back disability based 
on either the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes or the General Rating 
Formula.

Regarding the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, there is no evidence of 
physician prescribed bed rest.  As this is a necessary 
element for a rating under that formula, VA cannot assign a 
rating thereunder. 

The General Rating Formula also does not provide for a higher 
rating than that already assigned.  The evidence does not 
show that the thoracolumbar spine is ankylosed in an 
unfavorable position.  To the contrary, the medical evidence 
is completely negative for ankylosis of any part of the 
spine.  As such, the criteria for a rating in excess of 40 
percent for a lumbar spine disability have not been shown 
under the General Rating Formula.

The Board has considered whether a higher rating for the 
veteran's lumbosacral strain is warranted on the basis of 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Here, while 
the veteran has complained of pain on motion, an increased 
rating is not warranted for this symptomatology based on 
Deluca and 38 C.F.R. §§ 4.40, 4.45, 4.59.  The extent to 
which pain results in limited motion has been taken into 
account in signing the percentage evaluation for this 
disorder.  

The Board has also considered whether a separate rating for 
neurologic manifestations is warranted, but finds that it is 
not.  Although the veteran has complained of "tingling" in 
his left foot, Dr. J.H. reported that he had no "true" 
numbness.  Regarding the veteran's reports of falling, Dr. 
J.H. related that to the veteran's knee and did not indicate 
that it was attributable to his service-connected back 
disability.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected low back disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected low back disability 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for service-connected lumbosacral strain, 
currently evaluated as 40 percent disabling, is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


